Citation Nr: 1412739	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in New Orleans, Louisiana.  

The Veteran testified at a personal hearing before the Board in Washington, D.C. in August 2013.   

The  issues of entitlement to service connection for plantar fasciitis and for a low back disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The reopened issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1995 rating decision, service connection for bilateral pes planus was denied; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  The evidence received after the appeal period includes some evidence which is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim to reopen service connection for pes planus set out below, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  

Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the record on this point may not be taken as indication of no aggravation; an opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 . 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

In an April 1995 rating action, the RO denied service connection for bilateral pes planus.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records and the report of a March 1995 VA examination.  The RO found that the evidence of record demonstrated that the Veteran had pes planus which existed prior to his active duty service.  The RO found that there was no evidence showing the condition worsened during service.  The RO noted that treatment during service for symptoms of a pre-existing condition was not sufficient evidence of aggravation; there must be evidence of a worsening of the underlying condition.  

The service treatment records document that the Veteran was found to have mild bilateral pes planus at the time of his entrance examination, that he sought treatment from 1990 to 1992 for complaints of foot pain and mild bilateral pes planus was diagnosed at the time of the separation examination.  The report of the March 1995 VA examination included a diagnosis of first degree pes planus bilaterally which was probably of congenital origin.  There was no disability involved and X-rays were normal.  

The Veteran was informed of the April 1995 rating decision and of his procedural and appellate rights via correspondence sent by VA in April 1995.  He did not appeal the denial of service connection for bilateral pes planus within the pertinent time period, nor was new and material evidence received within the appeal period.  Thus, the April 1995 rating decision is now final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

In September 2009, the Veteran submitted a claim of entitlement to service connection for bilateral foot problems and pain.  At the time of the August 2013 hearing, it was clarified that the Veteran was seeking service connection for bilateral pes planus.  

The evidence received subsequent to the April 1995 rating decision and appeal period consists of duplicate service treatment records, the Veteran's testimony at the August 2013 hearing, reports of VA examinations and a September 2013 medical opinion from a private physician.  The most significant piece of evidence for purposes of determining whether new and material evidence has been received is the September 2013 medical opinion from the private physician.  In this document, the physician summarized the pertinent evidence of record dealing with pes planus during active duty and thereafter, he provided a brief explanation of the pathology of pes planus and then concluded by opining that it was at least as likely as not that the Veteran had pes planus which pre-existed active duty service but worsened or was aggravated as a result the Veteran's active duty service or active duty training.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the April 1995 final denial of the claim for service connection for bilateral pes planus, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the question of whether the pre-existing bilateral pes planus was aggravated by the Veteran's active duty service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral pes planus.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral pes planus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for bilateral pes planus has been received, to this limited extent, the appeal is granted.

REMAND

As set out above, the Veteran has submitted a private medical opinion which indicates that his pre-existing bilateral pes planus was aggravated by his active duty service.  The physician found that the disorder was aggravated.  Significantly, the examiner did not address pertinent evidence in the claims file.  While the Veteran sought treatment on different occasions during active duty for complaints of foot pain, the last time he sought such treatment was in February 1992 and the remainder of the approximately one year and ten months of active duty service were apparently without problems related to the Veteran's feet.  The service treatment records were silent as to further treatment.  Slight pes planus was noted at the time of discharge without indication that it was symptomatic.  The examiner does not address the fact that the Veteran had mild pes planus at entry to active duty and slight pes planus at discharge.  Although the words are different, the conclusions were similar in that there was very little change in actual pathology between the time of entry and exit from active duty which weighs against a finding of aggravation.  Furthermore, the Veteran completed a Report of Medical History at the time of his separation examination wherein he apparently initially indicated on the form that he had or had had problems with his feet but then changed the annotation to indicate that he did not have or ever had foot problems.  This change in the form was initialed by the Veteran.  The examiner did not address this evidence.  At the time of the March 1995 VA examination, the Veteran indicated that he only had intermittent problems with foot pain if he wore regular shoes.  The pes planus was only classified as being very slight in March 1995.  The failure of the private physician to address this pertinent evidence negates renders the opinion inadequate for adjudication purposes.  The United States Court of Appeals for Veterans Claims has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board finds that a VA examination is required to determine if the Veteran's pre-existing bilateral pes planus was permanently worsened by the Veteran's active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to ascertain whether his military service aggravated his pre-existing pes planus.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary diagnostic testing and evaluation is to be accomplished, including X-rays if deemed warranted.  After review of the examination findings and the relevant evidence of record including evidence generated during active duty and thereafter, the examiner must address the following questions:

What is the likelihood (more likely than not, as likely as not, or less likely as not) that the Veteran's pre-existing bilateral pes planus was aggravated by his period of active military service, meaning chronically or permanently worsened beyond its natural progression?

In answering the question, the examiner should be informed that a pre-existing injury or disease will be considered to have been  aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The examiner must also be informed that temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has permanently worsened.

The examiner must discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, citing to specific evidence in the file supporting conclusions.  

3.  Then undertake any other development that is determined to be warranted.

4.  Then readjudicate the issue on appeal based on all evidence received since the claim was last considered by the originating agency.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


